Response to amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 8/15/22.  Claims 1, 3-9, 11-18 are presented for examination.
	Regarding claim 1, the subject matter comprising “instructing the at least one slave to synchronously update the received to-be-updated event” is statutory as it comprises practical application to integrate updating an event a specific location (slave).
	Regarding claim 7, the subject matter comprising “updating data on a local database based on received to-be-updated event if receiving an update instruction issued by a master” is statutory as it comprises practical application to integrate updating data on a specific location (local database) based on update instruction received by a master.
	Claims 9, 15, 17 and 18 comprise substantially the same subject matter as either claim 1 or 7 and are found statutory on the merit.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al (USPN. 2016/0203202) in view of Holenstein et al (USPN. 2006/0200533).

Regarding claims 1, 9 and 17, Merriman teaches an apparatus, medium and method for updating data, comprising a processor (figs. 1 and 9): sending, before a master performs updating on a to-be-updated event, the to-be-updated event to at least one slave (fig. 3, slave and master update, par. 42); and
controlling the master to update the to-be-updated event, and synchronization issuing an update instruction to the at least one slave, the update instruction instructing the at least one slave to synchronize update the received to-be-updated event (fig. 3 and par. 42, local database comprises information on replication status with slave).  To the degree that Merriman’s synchronization is not synchronous, using synchronous replication in synchronization systems is well known.  One such system, Holenstein, teaches advantages of using synchronous replication from slaves to master and vice versa including to win the master’s database (pars. 119-121, Holenstein).  It would have been obvious to integrate Holenstein’s synchronous replication between master to slave into Merriman by setting the master/slave application to avoid collision (par. 191, Holenstein).  One would have been motivated to synchronously replicate between master/slave to win the master’s database (par. 191, “win master’s database, Holenstein).
Merriman in view of Holenstein combined teach,
wherein sending, before a master performs updating on a to-be-updated event, the event to at least one slave comprises (fig. 3, par. 108, “API’s 304 trigger a fetcher process 320 that coordinates write and read operations against the distributed database, master 304 and slaves 308-312”, modified Merriman).
acquiring, via a master service thread, the to be updated event from a master work thread in a same progress as the master service thread by shared memory, and sending the to-be-updated event to the at least one slave via the master service thread (fig. 3, Fetcher process 320, Master and Slaves, par. 108, read/write requests trigger Fetcher process 320 to coordinate the needed operations on Master and Slaves, modified Merriman and par. 119, Holenstein, slave uses “win” in the master’s database for synchronous changes that are applied from the slave to the master.  Note that memory is shared when the thread is performed, the initial request is acquired by the Master 320 but performed by Slave based on “win” for changes by the Slave).

3. The method according to claim 1, wherein a trigger condition of the controlling a local database to update the to-be-updated event, and synchronously issuing an update instruction to the at least one slave is: a number of received receipt acknowledgment messages is greater than a set acknowledgment threshold, wherein each slave returns a receipt acknowledgment message after receiving the to-be-updated event (par. 50, slave to master, votes generate quorum/consensus to determine freshest node, Merriman).

4. The method according to claim 1, wherein before the controlling a local database to update the to-be-updated event, and synchronously issuing an update instruction to the at least one slave, the method further comprises: rolling back the to-be-updated event if detecting partition or failure of the local database (par. 54, roll back based on failure/issue, Merriman).

5. The method according to claim 1, wherein the method further comprises: generating a master offline message via a master service thread based on a new master voted by a local state machine, and offlining the master via a master work thread based on the master offline message (par. 132, monitoring heartbeat and messaging, also see monitoring communication state at pars. 161 and 163, Merriman).

6. The method according to claim 5, wherein a state machine voting for a new master comprises: receiving a request for being a new master sent by a state machine associated with other database (par. 132, monitoring heartbeat message and selecting a new node when needed, and par. 50, consensus of votes to generate a quorum of reporting systems, Merriman);
 responding with an approval message if data amount of to-be-updated events in the other database is greater than or equal to data amount of to-be-updated events in the local database, or otherwise responding with a disapproval message (par. 50, threshold for having the freshest data); and using a database obtaining a highest number of approval messages as the new master (par. 50, slave in sync with new master, Merriman).

Regarding apparatus, method and medium of claims 7, 15 and 18, Merrimmam teaches method for updating data, comprising a processor and memory (figs. 1, 3 and 9, processor): receiving a to be updated event and storing the received to-be-updated event in a local disk or hard disk (figs. 3 and 9, events stored and updated and or to be updated in disk, pars. 42 and 50); and updating data on a local database based on the received to-be-updated event if receiving an update instruction issued by a master (pars. 39 and 42, respective database is updated based on synchronization event, Merriman).  To the degree that Merriman’s updating is not synchronous, using synchronous replication in synchronization systems is well known.  One such system, Holenstein, teaches advantages of using synchronous replication from slaves to master and vice versa including to win the master’s database (pars. 119-121, Holenstein and master to slave changes in pars. 71-74 using inserts and other operations and results dependent on whether collisions exist).  It would have been obvious to integrate Holenstein’s synchronous replication between master to slave into Merriman by setting the master/slave application to avoid collision (par. 191, Holenstein).  One would have been motivated to synchronously replicate between master/slave to win the master’s database (par. 191, “win master’s database, Holenstein).
Merriman in view of Holenstein combined teach, the to-be-updated event is received before a master performs updating the to-be-updated event (fig. 3, Fetcher process 320, Master and Slaves, par. 108, read/write requests trigger Fetcher process 320 to coordinate the needed operations on Master and Slaves, modified Merriman and par. 119, Holenstein, slave uses “win” in the master’s database for synchronous changes that are applied from the slave to the master).

8 and 16. The method according to claim 7, wherein before the updating data on a local database based on the received to-be-updated event in response to receiving an update instruction issued by a master, the method further comprises (par. 42, updates received from a master, Merriman):
 controlling the local database to perform updating and event committing based on the to-be-updated event if partition or failure of the master occurs, and the local database is a voted candidate master (par. 50, slave to master, votes generate quorum/consensus to determine freshest node, Merriman); and switching the local database to a new master (pars. 44 and 50, slave to master, votes generate quorum/consensus to determine freshest node wherein the freshest node becomes new master, Merriman); or comparing with to-be-updated events in the new master to delete more to-be-updated events than to-be-updated events in the new master if partition or failure of the master occurs, and the local database is still a slave after voting (par. 15, comparing to delete object and par. 54, roll back based on failure/issue, Merriman).

	Apparatus claims 11-14 comprise substantially the same subject matter as rejected method claims 3-6 above, are rejected on the merits.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. See comments below.

	Applicant alleges that Merriman and Holenstein lack the details regarding synchronous replication.
	Examiner disagrees.  The combination of Merriman in view of Holenstein teach the following in the updated Office Action:
“Merriman in view of Holenstein combined teach,
wherein sending, before a master performs updating on a to-be-updated event, the event to at least one slave comprises (fig. 3, par. 108, “API’s 304 trigger a fetcher process 320 that coordinates write and read operations against the distributed database, master 304 and slaves 308-312”, modified Merriman).
acquiring, via a master service thread, the to be updated event from a master work thread in a same progress as the master service thread by shared memory, and sending the to-be-updated event to the at least one slave via the master service thread (fig. 3, Fetcher process 320, Master and Slaves, par. 108, read/write requests trigger Fetcher process 320 to coordinate the needed operations on Master and Slaves, modified Merriman and par. 119, Holenstein, slave uses “win” in the master’s database for synchronous changes that are applied from the slave to the master.  Note that memory is shared when the thread is performed, the initial request is acquired by the Master 320 but performed by Slave based on “win” for changes by the Slave)”.
Merriman in view of Holenstein teach synchronization between slave and master, the master receiving the initial request from an API (fig. 3 and par. 108, Merriman).  The synchronization takes place on slave until the synchronization is complete in which case the Master is updated.  The memory is shared to perform the requests and update the Mirror/Slave system.  If applicant believes the instant application synchronizes data differently he is welcome to claim the details.  As such, the allegation is believed moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 1, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153